Citation Nr: 1417777	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for neuropathies of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 through June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2010 and November 2010, by the Department of Veterans Affairs (VA) Regional Offices, which, among other issues, denied service connection for claimed neuropathies of the bilateral upper and lower extremities and denied entitlement to special monthly compensation based upon the need for aid and attendance and housebound status.  The Veteran perfected a timely appeal as to these issues.

The Veteran and his caregiver (also identified in VA treatment records as his brother-in-law) testified during a November 2011 Board hearing.  A transcript of this testimony is associated with the claims file.

In March 2012, the Board remanded this matter for further claims development, to include obtaining additional records for VA treatment received by the Veteran since March 2011; obtaining additional records for treatment from Milford Hospital since May 2011; obtaining the Veteran's social security records; affording the Veteran a VA examination of his claimed neuropathies; and readjudicating the issues on appeal.  The Board is satisfied that the directed development has been performed, and is prepared to proceed with its de novo review of the issues on appeal.

The Board also notes that this appeal initially included the issues of the Veteran's entitlement to service connection for high blood pressure and depression; an initial disability rating higher than 20 percent for diabetes mellitus, type II; an increased disability rating for schizophrenic reaction, currently rated as 30 percent disabling; and whether new and material evidence was received to reopen a claim for service connection for residuals of a stroke.  However, in March 2011, the Veteran notified VA that he wished to withdraw his appeal as to these issues.  Accordingly, none of these issues remain before the Board on appeal.


FINDINGS OF FACT

1.  The Veteran has numbness and weakness in his left upper and lower extremities that are residuals of his non-service-connected cerebrovascular accident in 1993; however, does not have any neurological problems in his right upper and lower extremities, nor does he have peripheral neuropathies in his left upper and lower extremities that are attributable to his service-connected diabetes mellitus, type II.

2.  The Veteran's service-connected disabilities have not rendered him unable to care for his daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathies of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The requirements for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.352, 3.1000 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regard to the Veteran's claim for service connection for claimed neuropathies of the bilateral upper and lower extremities, a pre-rating January 2010 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the Roanoke RO's May 2010 rating decision.

Regarding the Veteran's claim for SMC, a September 2010 pre-rating letter notified the Veteran of the information and evidence necessary for substantiating that claim.  Also consistent with Dingess, this letter also provided notice as to the process concerning the assignment of disability ratings and effective dates.  This issue was subsequently adjudicated in the Hartford RO's November 2010 rating decision.

Thus, because the VCAA notice provided to the Veteran as to both issues on appeal were legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, and social security records have been associated with the record.

During the course of this appeal, the Veteran was arranged to undergo VA examinations of his service-connected schizophrenic reaction, latent type and his claimed neuropathies in May 2010; however, the Veteran did not appear for either examination.  During the November 2011 Board hearing, the Veteran indicated that he was amenable to arranging a new VA examination of his claimed neuropathies; and indeed, the Veteran's brother-in-law indicated his willingness to assist the Veteran in attending the scheduled examination.  Pursuant to the Board's March 2012 remand, the Veteran was scheduled to undergo a VA neurological examination in August 2012.  Apparently, the Veteran did not appear for the scheduled examination; but in September 2012, wrote VA and advised that he had mistakenly reported to the VA Medical Center (VAMC) in New Haven, Connecticut while in actuality the examination had been scheduled to take place at the VAMC in Newington, Connecticut.  At the Veteran's request, a new VA examination was scheduled to take place September 2012.  Once again, however, the Veteran did not report to the examination, and to date, has not stated any cause for his failure to report.

The Board admonishes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In view of the Veteran's repeated failure to report to the scheduled VA examinations without cause, the Board is not obliged to arrange yet another examination and will instead proceed with its adjudication of the issues on appeal based upon the evidence currently of record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Claimed Neuropathies
of the Upper and Lower Extremities

In his October 2009 claim and during his March 2012 Board hearing, the Veteran alleged that he has peripheral neuropathies in his upper and lower extremities that are related to his service-connected diabetes mellitus, type II.  In his January 2011 Notice of Disagreement, the Veteran did not raise any new allegations or contentions, but did state that he was experiencing ongoing pain due to his claimed neuropathies.

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

A review of the service treatment records does not reveal any complaints of or treatment for neurological problems in the upper or lower extremities, nor is there any indication in the service treatment records of any objective neurological findings or diagnoses.  Indeed, the Veteran's January 1971 enlistment examination report and an October 1972 medical examination report reflect that there were no reported or observed neurological abnormalities during either examination.

Relevant post-service treatment records include September 1993 hospital records from Walter Reed Army Medical Center (obtained via the Social Security Administration), Mary Washington Hospital, and the National Hospital for Orthopedics and Rehabilitation.  These records show that the Veteran was admitted at that time for sudden onset of dizziness, slurred speech,  left-sided facial numbness and weakness, and loss of sensation and movement of the left upper and lower extremities.  In all, the Veteran was hospitalized for approximately three weeks, during which, testing and evaluation revealed that the Veteran had a right cerebrovascular accident with left hemiplegia resulting in left seventh nerve paresis.  The Veteran's cerebrovascular accident resulted in ongoing cognitive deficits, slurred speech, decreased mobility which required the use of a wheelchair and a cane for ambulating, and decreased sensation and motion of the left upper and lower extremities.

From October 1993 through October 1994, the Veteran received continuing physical and occupational therapy for muscle re-education, gait and balance training, and home exercises due to ongoing complaints of pain and impaired sensation in his extremities.

A review of the claims file indicates a gap in the treatment records; indeed, during VA treatment in November 2009, he reported that he had been recently released in September 2009 after approximately 15 years of incarceration.  The subsequent VA treatment records through August 2012 reflect ongoing complaints of pain in his left upper and lower extremities and lack of bladder control.  Notably, however, the Veteran acknowledged during VA treatment in September 2010, June 2011, and August 2011 that his reported left upper and lower extremity pain had been present since his cerebrovascular accident in 1993.  Indeed, during the August 2011 treatment, he specified that his neurological complaints began three months after his 1993 cerebrovascular accident.  Notably, the Veteran also reported during VA treatment in September 2010 that he had been initially diagnosed with diabetes in prison nine years before (i.e., in 2001).  Consistent with this chronology, and although the VA treatment records indicate that the Veteran was followed through August 2012 for generally poorly controlled diabetes, there is no indication anywhere in the VA treatment records that the Veteran's left-sided neurological complaints were related in any way to his diabetes.  Rather, VA treatment records from August 2010 reflect the diagnosis of residual left-sided weakness and numbness, secondary to cerebrovascular accident.  VA treatment records from April 2012 reflect that the Veteran carried the ongoing diagnosis of muscle contractures in his left biceps, wrist, fingers, knee, and foot, all of which were noted as being residual of the Veteran's cerebrovascular accident.  

Notably, there is no evidence in the private treatment records or in the VA treatment records of any neurological complaints, findings, diagnoses, or treatment pertinent to the Veteran's right upper and/or lower extremities.

As noted above, VA has previously attempted to arrange multiple VA examinations of his claimed neurological problems.  Although examinations were scheduled to take place in May 2010, August 2012, and September 2012, the Veteran did not appear for any of these scheduled examinations.  Further, there is no evidence in the claims file, nor does the Veteran or his representative contend, that the Veteran was not properly notified of the scheduled examinations.  In view of the foregoing, the Board is not obliged to arrange another examination and is inclined to proceed with its adjudication.  Wood, 1 Vet. App. at 193.

Overall, the evidence does not show that the Veteran has peripheral neuropathies in any of his extremities which are related to his service-connected diabetes mellitus, type II or in any way to his active duty service.  In that regard, there is no evidence that the Veteran had any neurological problems during service.  Also, the post-service treatment records, which span from 1993 through 2012, show that the Veteran's left-sided neurological complaints were ever diagnosed as peripheral neuropathies related to his diabetes mellitus; but rather, that they were residual manifestations of his 1993 cerebrovascular accident.  Indeed, this diagnosis and opinion is consistent with the Veteran's medical history, which includes a documented 1993 cerebrovascular accident manifested by left-sided neurological symptoms.  Further, and as noted above, the Veteran expressly acknowledged repeatedly during VA treatment that his neurological complaints appeared to have their onset after his 1993 cerebrovascular accident but before his 2001 diabetes diagnosis.  Certainly, the diagnosis and negative etiology opinion contained in the VA treatment records are also consistent with the chronology of the onset of the Veteran's symptoms.

To the extent that the Veteran's general assertions of entitlement to service connection for his claimed neuropathies may be construed as a peripheral neuropathy diagnosis and an opinion that his claimed neuropathies are related in some way to his service-connected diabetes or to his active duty service, the Board is not inclined to assign any probative weight to this opinion.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran would be competent to provide probative statements as to the onset and duration of neurological symptoms in his extremities.  Nonetheless, in the absence of any medical training or experience, the Veteran is not competent to render an actual diagnosis for his observed symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  To the extent that the Veteran suggests that his neurological problems are related to his diabetes or his active duty service, the Board first notes that the question as to the cause of the Veteran's neurological symptoms is a medically complex one which requires particular medical expertise.  In that regard, the Board points out that neurological symptoms are susceptible to a myriad of causes which are not necessarily related to diabetes or active duty service.  In this case, the complexity of this question is exacerbated given the Veteran's 1993 cerebrovascular accident; the chronology of the onset of the Veteran's neurological symptoms; and the fact that, by the Veteran's own report, his neurological symptoms did not begin until many years after his separation from service in 1973, yet years before his diabetes was initially diagnosed in 2001.  In view of the same, the Board concludes that the Veteran is not competent to render a probative opinion as to an etiological relationship between his neurological problems and his diabetes mellitus, type II and/or active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. at 462 (2007) (concerning rheumatic fever).

Further, to the extent that the Veteran has implicitly suggested that his neurological symptoms began at some point during service or within a short period from his discharge from service, such assertions would carry significant credibility concerns.  In that regard, such an assertion would conflict with the absence of any noted complaints or findings in the service treatment records, and with prior statements made by the Veteran during his VA treatment; namely, that his neurological problems began three months after his 1993 cerebrovascular accident.  Thus, to the extent that the Veteran's assertions may be construed as asserting the initial onset of neurological symptoms during or within a short time from service, the Board would be inclined to assign very little probative weight to such assertions.  Rather, the Board assigns far greater probative weight to the findings, diagnoses, and opinions documented in the post-service treatment records.

The Board acknowledges that the Veteran's claims have been supported by additional hearing testimony provided by his brother-in-law, C.T., who is reportedly a registered nurse and has provided care for the Veteran.  Nonetheless, the Board points out that C.T. has not provided any statements or testimony opining as to the diagnosis, cause, or origin of the Veteran's neurological complaints.  Accordingly, C.T.'s testimony does not assist the Veteran in relation to his claim for service connection for claimed peripheral neuropathies.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for neuropathies of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus, type II..  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Special Monthly Compensation

In support of his claim for SMC based on the need for regular aid and attendance or housebound status, the Veteran alleged in his January 2011 Notice of Disagreement that his disabilities infringed on his life and that he was "completely physically impaired mentally and incapacitated physically."  In his May 2011 substantive appeal, he elaborated that he was bound to a wheelchair and that he was under the care of his sister, who assisted him with his activities of daily living.  He alleged further that he required constant supervision and assistant in the preparation of his meals and the management of his medications.

During the November 2011 hearing, the Veteran's brother-in-law, C.T., testified that he was the Veteran's nurse and that he provided 24 hour care for the Veteran.  Overall, he described the Veteran as being essentially housebound; although he acknowledged that the Veteran was able to leave the house to visit his friends.  Indeed, perhaps in an effort to illustrate the Veteran's need for constant supervision, C.T. provided an anecdote in which the Veteran fell from his wheelchair and sustained injuries at a nearby train station while visiting friends who were working at the train station.  C.T. also described that the Veteran was forgetful of his medications and was required to restrict his daily activities, apparently due to his diabetes.  The Board notes that C.T. does not offer any express opinions relating the Veteran's inability to perform activities of daily living and alleged housebound status to the Veteran's service-connected diabetes mellitus, type II or schizophrenic reaction.

During the hearing, the Veteran testified that his service-connected schizophrenic reaction was productive of hallucinations that occurred approximately once a week and periodic suicidal ideation during periods of depression.  In that regard, the Veteran testified that he felt that he was "always in jeopardy of...creating a situation where it's dangerous to my life."

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l)  (West 2002).

Determinations as to the need for aid and attendance must be based on the actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities, or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2013). 

Review of the record discloses that service connection is currently in effect for the Veteran for schizophrenic reaction, latent type, rated as 50 percent disabling prior to October 11, 1974, temporarily totally disabling from October 28, 1975 through January 31, 1976, and 30 percent disabling from February 1, 1976, and for diabetes mellitus, rated as 20 percent disabling from October 30, 2009.

By virtue of the analysis above, service connection is not in effect for claimed neuropathies of the bilateral upper and lower extremities.  As noted above, SMC is payable only to the extent that a service-connected disability has rendered the veteran in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002).  Thus, to the extent that the Veteran has been shown to have met any of the foregoing considerations due to the neurological problems in his extremities, this may not be considered as a basis for awarding SMC. 

The Veteran's claim for SMC was received by VA in September 2010.  As noted above, the post-service private and VA treatment records show that, from 1993 through 2012, the Veteran was required to ambulate in a wheelchair and required extensive physical and occupational training to address loss of function that resulted solely due to the Veteran's 1993 cerebrovascular accident and resulting neurological residuals in his left extremities.  Although the VA treatment records show that the Veteran was followed for poorly controlled diabetes that required daily insulin and a restricted diet, there is no indication  anywhere in those records that the Veteran's diabetes in and of itself rendered the Veteran unable to dress or undress himself; keep himself ordinarily clean and presentable; require frequent adjustment of any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of the upper extremities, or through extreme weakness; or unable to use the commode by himself.

The Veteran has alleged that his service-connected schizophrenic reaction has been manifested by severe depression, hallucinations, and occasional suicidal ideation.  Indeed, the post-service treatment records reflect that the Veteran received ongoing mental health care through August 2012 for complaints of anxiety, depression, poor sleep and concentration, intermittent suicidal ideation, and decreased energy.  Nonetheless, the Board notes that repeated mental status examinations performed over the period revealed anxious and depressed mood, but were otherwise generally normal.  Certainly, there is no indication in the records that the Veteran required regular supervision or assistance; moreover, there is no indication in the record that the Veteran required or was admitted for in-patient psychiatric observation or care during the period from September 2010.

Upon careful review and consideration of the record, the Board concludes that SMC is not warranted.  In this regard, the Board notes that the Veteran had significant nonservice-connected disabilities that necessitated regular use of a wheelchair and which clearly impacted his ability to care for himself and perform other activities of daily living.  Overall, however, the record does not show that the Veteran's service-connected schizophrenic reaction or diabetes mellitus, type II necessitated regular aid and attendance or rendered the Veteran housebound or bedridden.

In short, the evidence establishes that the Veteran's service-connected disabilities did not cause him to be so helpless as to require regular aid an attendance of another person.  Accordingly, the Board concludes that the criteria for the award of SMC benefits based on a need for regular aid and attendance or being housebound have not been met.


ORDER

Service connection for neuropathies of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus, type II is denied.

SMC based on the need for regular aid and attendance or housebound status is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


